— Order, Supreme Court, New York County (Edward H. Lehner, J.), entered May 30, 2007, *324which granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
The evidence submitted by defendants was insufficient to establish prima facie that they lacked constructive notice of the alleged water hazard. Defendants failed to offer specific evidence as to their activities on the day of the accident, including evidence indicating the last time the staircase was inspected or maintained before plaintiff fell (compare Baptiste v 1626 Meat Corp., 45 AD3d 259 [2007], with Smith v Costco Wholesale Corp., 50 AD3d 499, 500-501 [2008]). Concur — Saxe, J.E, Nardelli, Moskowitz, Renwick and Freedman, JJ.